      Case 2:18-cv-02538-DMF Document 33 Filed 06/12/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Daniel Kesler,                                   No. CV-18-2538-PHX-DMF
10                 Plaintiff,
11   v.                                               ORDER
12   Burger King Corporation, et al.,
13                 Defendants.
14
           Pursuant to the parties’ Stipulation of Dismissal with Prejudice (Doc. 32), and good
15
     cause appearing,
16
           IT IS HEREBY ORDERED granting the parties’ Stipulation of Dismissal with
17
     Prejudice (Doc. 32).
18
           IT IS FURTHER ORDERED dismissing all of Plaintiff’s claims against BKR
19
     Restaurants, LLC with prejudice, and with each party bearing their own fees and costs.
20
           Dated this 12th day of June, 2019.
21
22
23
24
25
26
27
28
